DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JUSTIN PILKINGTON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-3246

                               [March 9, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 10-13723CF10B.

   Justin Pilkington, Arcadia, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court's order denying appellant's rule 3.800(a)
motion to correct illegal sentence and remand for further proceedings. The
court denied the motion without explanation, without ordering a response
from the State, and without attaching any records. It is well settled that
such an order is improper and subject to summary reversal. Shea v. State,
97 So. 3d 861 (Fla. 4th DCA 2012).

   Reversed and remanded for further proceedings.

CIKLIN, C.J., WARNER and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.